Citation Nr: 0532368	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-10 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for a headaches has been 
received; and, if so, whether service connection for that 
condition has been established.

2.  Whether new and material evidence to reopen the veteran's 
claim for service connection for a neck disability has been 
received; and, if so, whether service connection for that 
condition has been established.

3.  Whether new and material evidence to reopen the veteran's 
claim for service connection for a low back disability has 
been received; and, if so, whether service connection for 
that condition has been established.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
April 1955.

In its July 1955 decision, the RO denied service connection 
for headache, claimed as a residual of a head injury.  The 
veteran was notified of the denial of the claim in August 
1955, but did not initiate an appeal.    

In its April 1995 decision, the RO declined to reopen the 
claim for service connection for chronic headaches and denied 
service connection for a neck disability and a low back 
condition.  The veteran was notified of the denial of the 
claim later that month, but did not initiate an appeal.    

In July 2001, the veteran sought to reopen his claims for 
service connection for chronic headaches, a neck disability 
and a low back disability (claimed as skeletal condition).

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a June 2002 rating decision.  
The veteran filed a notice of disagreement (NOD) in May 2003, 
and the RO issued a statement of the case (SOC) in January 
2004. The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in March 2004.  
Supplemental statements of the case (SSOC) were issued to the 
veteran in October 2004 and March 2005.

In August 2005, the veteran and his testified during a 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted a duplicate copy of a medical report 
considered by the RO in March 2005.

In September 2005, the veteran's representative submitted 
medical records from Duard W. Enoch, M.D., directly to the 
Board, without a waiver of initial RO jurisdiction of the 
evidence.

The Board's decision granting the veteran's petition to 
reopen the claims for service connection on appeal is set 
forth below.  The claims for service connection for 
headaches, for a neck disability and for a low back 
disability, on the merits, are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the veteran's petition to reopen the claims for 
service connection on appeal has been accomplished.

2.  In an April 1995 rating decision, the RO denied the 
veteran's petition to reopen his claim for service connection 
for chronic headaches and also denied the veteran's claims 
for service connection for a neck and low back disability; 
although the RO notified him of these denials later that 
month, the veteran did not initiate an appeal.

3.  Additional evidence associated with the claims file since 
the RO's April 1995 denial was not previously before agency 
decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for a chronic headaches, for a neck 
disability and for a low back disability.


CONCLUSION OF LAW

1.  The April 1995 RO decision that denied the veteran's 
petition to reopen his claim for service connection for 
chronic headaches, as well as denied claims for service 
connection for a neck disability and for a low back 
disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  Since the April 1995 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claims for service connection for chronic headaches, for 
a neck disability and for a low back disability are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the petition 
to reopen the claims for service connection for headaches, 
for a neck disability and for a low back disability, the 
Board finds that all notification and development action 
needed to fairly adjudicate this aspect of the appeal has 
been accomplished.  

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

As indicated above, the veteran's claims for service 
connection for headache, for a neck disability, and for a low 
back disability previously were considered and denied.  

In the July 1955 decision that denied the veteran's claim for 
headaches, the RO denied the veteran's claim on the basis 
that there was no evidence of chronic headaches on 
examination.  

In the April 1995 decision that denied the veteran's petition 
to reopen his claim for service connection for chronic 
headaches and denied the veteran's claims for service 
connection for a neck and for a low back disability, the RO 
denied the petition to reopen because the evidence submitted, 
although new, was not material because it failed to show a 
diagnosis of chronic headaches related to service.  The RO 
denied the veteran's claims for service connection for a neck 
and for a low back disability on the basis that the evidence 
failed to show a chronic disability in service or within the 
one year presumptive period following service that was 
medically related to active duty military service.  

Because the veteran did not appeal initiate an appeal of the 
April 1995 denial of the claims, that decision is final as to 
the evidence then of record.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§  20.302, 20.1103 (2005).  

The June 2002 rating decision on appeal stems from veteran's 
petition to reopen his claims for service connection in July 
2001.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005); see 
also Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

Pertinent to claims to reopen filed prior to August 29, 2001, 
38 C.F.R. § 3.156 provides that "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156. However, that revision applies 
only to claims filed on or after August 29, 2001. See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002). Given the July 2001 date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001.].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to each of the claims on appeal 
was the April 1995 RO decision.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

At the time of the April 1995 RO decision, the evidence of 
record included the veteran's service medical records; the 
report of a June 1955 VA examination; private medical records 
from Dr. Hart, dated in July 1981; Chiropractic Health Center 
records, dated from July 1991 to August 1991; records from 
Dr. Feigel, dated in September 1993; records from  Dr. 
Primbs, dated in June 1994; records from , Dr. Lannin, dated 
from September 1993 to May 1994; and records from Santa 
Barbara Foundation Medical Clinic, dated from February 1981 
to May 1994.

Evidence added to the record since the RO's April 1995 
decision includes VA outpatient records, dated from March 
2001 to February 2002; reports from the Pain Management 
Institute from October 2004 to November 2004; and a December 
2004 report from Richard D. Kahmann, M.D.

In particular, Dr. Kahmann stated that the veteran is under 
his care for chronic neck and low back problems, and that he 
developed neck pain, headaches and low back pain as the 
result of the injury in service.  In Dr. Kahmann's opinion, 
50 percent of the cause of the veteran's disability and 
chronic pain is the result of the service injury and 
resulting disability.
 
The Board finds that the report from Dr. Kahmann provides a 
basis for reopening the claims for service connection for 
chronic headaches, for a neck disability and for a back 
disability.  That report includes a medical opinion that 
tends to establish a medical nexus between current disability 
(manifested by pain) and injury during the veteran's military 
service; no such evidence previously was of record.  The 
Board finds that such evidence is new in the sense that 
agency decision makers had not previously considered it, and 
is not cumulative or duplicative of evidence previously 
considered.  The evidence is also material for purposes of 
reopening, as it is relevant to the claim, and to the extent 
that it appears to support the claim, is so significant that 
it must be considered to fairly decide the merits of the 
claim.

While the additional evidence received, without more, would 
not necessarily warrant an allowance of the claim, the Board 
emphasizes that to constitute new and material evidence for 
the purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
chronic headaches, for a neck disability and for a back 
disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.


ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claims for service connection for 
chronic headaches, for a neck disability and for a back 
disability, the appeal is granted.


REMAND

The Board finds that further RO action is needed before the 
claims on appeal are adjudicated on the merits.

Initially, the Board notes that, as noted above, that the 
record includes a medical opinion that tends to establish a 
nexus between each of the currently claimed disabilities and 
service.  However, more definitive medical evidence as to the 
nature of current headaches, neck disability, and back 
disability, and medical opinion-based on examination of the 
veteran and consideration of his documented medical history 
and assertions-as to the relationship, if any, between each 
diagnosed disability and service, are needed to resolve each 
claim remaining on appeal.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo 
orthopedic and neurological examinations at the West LA VA 
Medical Center (VAMC), as requested.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, will result in denial of the reopened 
claim(s).  See 38 C.F.R. § 3.655(b) (2005).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  In this case, the 
claims file includes treatment records from the West Los 
Angeles VAMC up to February 2002.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the West-Los Angeles VAMC since February 2002, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005) as regards 
requesting records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  Providing that the veteran reports to the orthopedic 
examination, the RO's adjudication of neck and back claims 
should include consideration of the evidence submitted 
directly to the Board in September 2005. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.	The RO should obtain from  the West-Los 
Angeles VAMC all outstanding pertinent  
records of relevant evaluation and/or 
treatment of the veteran's headaches, 
neck, and low back, from February 2002 to 
the present. The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records  
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims for service connection that is 
not currently of record.  The RO should 
also invite the  veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full  one-year 
period to respond (although VA may decide  
the claim on appeal within the one-year 
period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by    following the 
current procedures set forth in 38 C.F.R.      
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought     are not 
obtained, the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

After all available records and/or 
responses from   each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA orthopedic and neurological 
examinations at an appropriate VA medical 
facility.  The veteran's entire claims 
file, to include a complete copy of this 
REMAND, must be provided to each physician 
designated to examine the veteran, and 
each  examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished (with all findings made 
available to the examining physician prior 
to the completion of his/her report), and 
all clinical findings should be reported 
in detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for the  conclusions 
reached, in a printed (typewritten) 
report.

The orthopedic examiner should identify 
all current disability(ies) affecting the 
low back and the neck.  

The neurological examiner should identify 
the nature of any current headache 
disorder.

With respect to each diagnosed 
disability, each physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
disability is medically related to 
disease or injury incurred or aggravated 
during active military service.  In 
rendering the requested opinion, each 
examiner should specifically consider and 
address Dr. Kahmann's December 2004 
report.  

4.	If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

5.	To help avoid future remand, the RO must 
ensure   that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for    
service connection for chronic headaches, 
for a neck disability and for a low back 
disability.  If the veteran fails, without 
good cause, to report to any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claims, on the merits, in 
light of all pertinent evidence and legal 
authority.  

7.	If any benefits sought on appeal remain 
denied, the RO must furnish to the veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion 
of additional evidence and legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development  or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


